SUBSCRIPTION AGREEMENT BETWEEN THE FUND AND THE INVESTOR WAKEFIELD MANAGED FUTURES STRATEGY FUND LETTER OF INVESTMENT INTENT May 4, 2012 To the Board of Trustees of Wakefield Alternative Series Trust: Effective as of the date first written above, the undersigned (the "Purchaser") subscribes to purchase a beneficial interest ("Interest") in the Wakefield Managed Futures Strategy Fund, in the amount of $100,000.00 for 10,000 shares at net asset value of $10.00 per share, in consideration for which the Purchaser agrees to transfer to you upon demand cash in the amount of $100,000.00. The Purchaser agrees that each Interest is being purchased for investment purposes only and with no present intention of reselling or redeeming said Interest. Wakefield Advisors, LLC /s/ Patrick F. Hart III By: Patrick F. Hart III, Managing Member
